Citation Nr: 0315524	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a learning 
disability.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's cerebral concussion residuals.  

3.  Evaluation of the veteran's tongue laceration residuals 
including a partial loss of taste, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1950 to October 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for nasal injury residuals; denied 
service connection for a learning disability, a left hip 
disorder, a left knee disorder, and a left foot disorder; 
denied compensable disability evaluations for the veteran's 
service-connected left (minor) clavicular fracture residuals 
and left tibial fracture residuals; and denied a compensable 
rating under the provisions of 38 C.F.R.§ 3.324.  In April 
1995, the RO, in pertinent part, determined that the November 
1994 rating decision was clearly and unmistakably erroneous 
to the extent it denied a compensable rating under the 
provisions of 38 C.F.R.§ 3.324 and granted the evaluation.  
In November 1996, the RO determined that the VA's January 
1965 rating decision denying service connection for nasal 
injury residuals was clearly and unmistakably erroneous; 
established service connection for nasal fracture residuals 
including a deviated septum; assigned a noncompensable 
evaluation for that disability; granted service connection 
for left medial malleolus fracture residuals; assigned a 10 
percent evaluation for that disability; increased the 
evaluation for the veteran's right knee arthritis from 
noncompensable to 30 percent; and increased the evaluations 
for his left (minor) clavicular fracture residuals and left 
tibial fracture residuals from noncompensable to 10 percent.  
In a December 1996 written statement, the veteran expressly 
withdrew his claims for service connection for a left hip 
disorder, a left knee disorder, and a left foot disorder and 
increased evaluations for his right knee arthritis, left 
clavicular fracture residuals, and left tibial fracture 
residuals.  In February 1997, the RO denied service 
connection for the loss of the sense of taste.  

In March 1999, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a learning disability and increased the 
evaluation for the veteran's nasal fracture residuals from 
noncompensable to 10 percent, the maximum evaluation 
available under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  In January 2000, the Board remanded 
the veteran's claim to the RO for additional action.  

In November 2000, the RO granted service connection for 
tongue laceration residuals including a partial loss of the 
sense of taste; assigned a noncompensable evaluation for that 
disability; and denied a compensable evaluation for the 
veteran's cerebral concussion residuals.  In December 2001, 
the RO adjudicated the veteran's claim of entitlement to 
service connection for a learning disability on the merits 
and denied the claim.  In May 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased disability evaluation for his cerebral concussion 
residuals to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected tongue 
laceration residuals.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed a similar appeal and directed 
that it was specifically not a claim for an increased 
disability evaluation.  However, the Court did not provide a 
specific name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's tongue 
laceration residuals including a partial loss of the sense of 
taste.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  


FINDINGS OF FACT

1.  A learning disability was not shown during active service 
or for many years thereafter.  The veteran's current learning 
disability, if any, has not been objectively shown to have 
originated during active service.  

2.  Service connection is currently in effect for right knee 
arthritis with tibial osteotomy residuals, right clavicle 
fracture residuals, left tibial fracture residuals, left 
medial malleolus fracture residuals, deviated nasal septum 
residuals, left wrist fracture residuals, multiple scars, 
cerebral concussion residuals, and tongue laceration 
residuals including the partial loss of the sense of taste.  

3.  The veteran's learning disability has not been shown to 
be etiologically related to his service-connected disorders.  

4.  The veteran's cerebral concussion residuals have been 
shown to be essentially asymptomatic on repeated evaluation.  


CONCLUSIONS OF LAW

1.  A learning disability was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2002).  

2.  A learning disability was not incurred or aggravated 
secondary to the veteran's service-connected disorders.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R.§ 3.310(a) (2002).  

3.  The schedular criteria for a compensable evaluation for 
the veteran's cerebral concussion residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for a learning 
disorder and an increased evaluation for the veteran's 
cerebral concussion residuals, the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification (see letter to veteran dated March 10, 
2003), has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


I.  Learning Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right knee arthritis with tibial 
osteotomy residuals, right clavicle fracture residuals, left 
tibial fracture residuals, left medial malleolus fracture 
residuals, deviated nasal septum residuals, left wrist 
fracture residuals, multiple scars, cerebral concussion 
residuals, and tongue laceration residuals including the 
partial loss of the sense of taste.  

The veteran's service medical records make no reference to a 
learning disability.  At his October 1953 physical 
examination for service separation, the veteran was reported 
to have sustained a head injury in a June 1951 motor vehicle 
accident.  His injury was reported to have resolved itself 
with no residuals.  On examination, the veteran exhibited no 
psychiatric abnormalities.  

At a November 1964 VA examination for compensation purposes, 
the veteran reported that he had sustained a cerebral 
concussion in a 1951 motor vehicle accident during active 
service.  He clarified that he had been rendered unconscious 
and experienced "some temporary amnesia."  The veteran was 
diagnosed with a history of a cerebral concussion without 
residuals and an inadequate personality.  

A July 1993 psychological evaluation from Lee B. Ross, Ph. 
D., conveys that the veteran complained of "trouble with 
comprehension" and difficulty with recall.  The veteran was 
reported to have attended Allegheny Community College for two 
years.  Mr. Ross observed that:  

In summary, [the veteran] shows a low 
performance in auditory processing.  This 
would relate to hearing and processing 
moved verbal material, such as new 
information in lectures.  Compare to 
college students, but not other adults, 
there may be some difficulty with getting 
new information into and out of long-term 
memory.  However, he shows quite adequate 
background information, reading and 
writing aptitude, and short-term memory 
for college work.  

In his March 1994 claim for service connection, the veteran 
advanced that he was found to have a learning disability 
which was most likely caused by his inservice head injury.  
He reported that he had been unable to study.  A local 
literacy council concluded that his impairment could not be 
corrected.  In a March 1994 written statement, the veteran's 
accredited representative indicated that the veteran sought 
service connection for a cognitive disorder.  The accredited 
representative stated that the claimed disability was either 
a component of the veteran's service-connected cerebral 
concussion residuals or arose secondary thereto.  

In a July 1994 written statement, the veteran asserted that 
he was seen by the "College" and told that he had a 
learning disability.  He was also tested by the Bedford 
County, Pennsylvania Literacy Council and found to have a 
learning disability.  In a September 1994 written statement, 
the veteran clarified that he had been sent by Allegheny 
Community College for the testing which revealed a learning 
disability.  He stated further the Bedford County, 
Pennsylvania Literacy Council concluded that his learning 
disability was possibly caused by his inservice head injury.  

At an October 1994 VA examination for compensation purposes, 
the veteran advanced no complaints.  He reported that he had 
worked for a state liquor store for twenty-five years; 
retired in 1990 and was currently going to college to obtain 
a degree in computers.  The veteran was found to have no 
major psychopathology and no psychiatric diagnoses.  

In his July 1995 Appeal to the Board (VA Form 9), the veteran 
stated that he had experienced "a memory comprehension 
problem" since his inservice head injury.  At a November 
1995 hearing before a VA hearing officer, the veteran 
testified that he experienced difficulty remembering words 
while attending college.  He indicated that he had been 
tested by the Bedford County Literary Council and a private 
psychologist who diagnosed him with a learning disability.  
He clarified that neither the literacy council nor the 
psychologist understood his learning disability.  

In an undated written statement received in December 1996, 
the veteran advanced that he had injured the hippocampus 
portion of his brain during active service.  He asserted that 
the hippocampus controlled or governed "the consolidation of 
memories."  

At a November 1998 VA examination for compensation purposes, 
the veteran complained of a learning disability.  No 
psychiatric abnormalities were identified on examination.  
The VA examiner commented that "it is very hard to tell if 
he has any learning disability."  At a December 1998 VA 
examination for compensation purposes, the veteran complained 
of "comprehension difficulties with oral and written 
information."  The veteran's history of an inservice head 
injury was noted.  The VA examiner commented that: 

... the only diagnosis which I see 
appropriate for [the veteran] at this 
time is for an Axis I diagnosis of a 
learning disorder not otherwise specified 
due to what I believe is likely a 
longstanding learning disability which 
pre-existed his military service.  It is 
certainly difficult to assess whether he, 
indeed, experienced any residual sequelae 
from his 1951 injury, not only because of 
the length of time which has passed but 
the records which were kept at that time 
which did not include as much attention 
to closed head injury as a similar 
accident to date would cause.  However, 
given his functioning since that time, 
especially being able to work for the 
Commonwealth of Pennsylvania for 25 
years, plus obtaining a 3.1 GPA from 
college courses he has been taking since 
his retirement, I do not believe that any 
problems which he is experiencing are 
related to any kind of head injury or 
other neurological-based sequelae ...    

At a May 2000 VA examination for compensation purposes, the 
veteran complained of learning and memory problems and an 
inability to concentrate on his college courses.  The VA 
physician stated that it was difficult to confirm whether the 
veteran has a learning and memory problem related to his 
inservice head injury.  The doctor concluded that the 
veteran's complaints were most likely age-related.  

At an August 2000 VA examination for compensation purposes, 
the veteran complained of difficulty "remembering and 
learning."  He reported that he was currently attending 
Allegheny Community College.  The veteran was diagnosed with 
a "disorder of written expression."  The VA examiner opined 
that:

In conclusion, [the veteran's] general 
intellectual abilities fall in the 
average to high average range.  
Attention/concentration, short-term and 
delayed memories, verbal fluency, visuo-
constructional abilities, motor speed, 
and executive function fall within normal 
limits.  Written expression performance 
is significantly below expectations 
considering overall abilities, indicating 
a probable disorder of written 
expression.  This disorder is likely 
developmental in nature and first 
appeared in childhood.  It is not likely 
the result of his "TBI" as the 
characteristic features of learning 
impairment from TBI such as attention 
problems, slowed processing, and memory 
impairment are notably absent.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
A learning disorder was not shown in service or for decades 
after service separation.  The first clinical documentation 
of the claimed disorder is dated 1998, some forty-five years 
after service separation.  

The veteran asserts that service connection is warranted for 
a learning disability which was either incurred during active 
service or secondary to his service-connected cerebral 
concussion residuals.  The Board observes that no medical 
professional has attributed the veteran's learning disability 
or other cognitive impairment to either his inservice head 
injury, his period of active service, or a service-connected 
disability.  The VA examiners at the 1998 and 2000 VA 
examinations for compensation purposes expressly rebutted 
such an etiology and attributed the veteran's current 
cognitive disorder, if any, to developmental factors.  
Indeed, the veteran's claim is supported solely by his own 
testimony and statements.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that service 
connection for a learning disability is not warranted.   


II.  Cerebral Concussion Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a cerebral concussion in his 1951 inservice motor 
vehicle accident.  The report of his October 1953 physical 
examination for service separation states that the veteran's 
head trauma resolved itself with chronic residuals.  On 
examination, the veteran was found to exhibit no brain or 
other neurological abnormalities.  The report of the November 
1964 VA examination for compensation purposes states that the 
veteran complained of temporary amnesia and headaches.  The 
veteran was diagnosed with a history of a cerebral concussion 
without current residuals.  In January 1965, the VA 
established service connection for cerebral concussion 
residuals and assigned a non-compensable evaluation for that 
disability.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Purely subjective 
complaints such as headaches, dizziness and insomnia, 
recognized as symptomatic of brain trauma, will be evaluated 
as 10 percent disabling and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2002).  This 10 percent disability 
evaluation will not be combined with any other evaluation for 
a disability due to brain trauma.  Evaluations in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia with brain trauma.  38 C.F.R. § 
4.124(a), Diagnostic Code 8045 (2002).  

A noncompensable evaluation is warranted for dementia due to 
head trauma which has been formally diagnosed and is 
manifested by symptoms which are not severe enough to either 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation 
requires occupational and social impairment due to either 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).  

In his March 1994 written statement, the veteran advanced 
that his cerebral concussion residuals impaired his ability 
to study and to write.  At the October 1994 VA examination 
for compensation purposes, the veteran advanced no 
psychiatric complaints.  The veteran was reported to have 
retired from his full-time employment in 1990 and to be 
attending college.  On examination, the veteran was alert; 
oriented to time, place, and person; and well-attired.  He 
exhibited an appropriate affect and mood; fluent, coherent, 
and goal-directed speech; and normal intellectual and social 
contact.  The VA examiner identified no major psychopathology 
and advanced no psychiatric diagnoses.  

In his July 1995 Appeal to the Board (VA Form 9), the veteran 
advanced that he had experienced a chronic "memory 
comprehension problem" since his inservice cerebral 
concussion.  At the hearing on appeal, the veteran testified 
that he had difficulty remembering words.  In an undated 
written statement received in December 1996, the veteran 
reported that his cerebral concussion residuals were 
manifested by a hippocampus injury.  

At the November 1998 VA examination for compensation 
purposes, the veteran reported that he had experienced a loss 
of memory and poor test performance since going to college in 
1991.  On examination, the veteran was reported to look 
normal and to exhibit no psychiatric abnormalities.  The VA 
examiner commented that the veteran's subjective memory loss 
could be attributable to the normal aging process.  

At the December 1998 VA examination for compensation 
purposes, the veteran complained of "comprehension 
difficulties" when working with oral and written materials.  
He reported that he was retired and attending college.  On 
examination, the veteran was alert; oriented in all spheres; 
and neatly groomed and attired.  The veteran exhibited 
essentially no psychiatric abnormalities.  A contemporaneous 
computerized tomography study of the brain revealed age-
appropriate volume loss.  The veteran was diagnosed with a 
not otherwise specified learning disability.  A Global 
Assessment of Functioning (GAF) score of 65 to 70 was 
advanced.  The VA examiner did not believe that "any 
problems which [the veteran] is experiencing are related to 
any kind of head injury or other neurological-based 
sequelae."   

At the May 2000 VA examination for compensation purposes, the 
veteran complained of learning and memory problems and 
impaired concentration.  The VA examiner related that the 
veteran's neurological evaluation was "unremarkable."  The 
physician commented that:  

Whether this patient has a learning 
problem and a memory problem related to 
the head injury that he sustained during 
early 1950 is difficult to confirm.  Most 
likely, his difficulties are age-related.  

At the August 2000 VA examination for compensation purposes, 
the veteran complained of difficulty with "remembering and 
learning."  The VA examiner observed that the veteran was 
alert, oriented, and cooperative.  On examination, the 
veteran exhibited a euthymic mood; an appropriate affect; and 
appropriate thought processes and speech.  The veteran was 
diagnosed with a disorder of written expression.  A GAF score 
of 56 was advanced.  The VA examiner clarified that the 
veteran's disorder of written expression was probably 
developmental in nature.  

The veteran's cerebral concussion residuals have been found 
to be asymptomatic on repeated examination.  No competent 
medical professional has identified any symptomatic cerebral 
concussion residuals.  The veteran advances on appeal that 
his cerebral concussion residuals are manifested by impaired 
memory and other cognitive impairment.  The clinical record 
does not contain any clinical findings which support the 
existence of such a causal relationship.  Without such 
evidence, the Board finds that veteran's testimony and 
statements to be unpersuasive  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of any evidence of any 
current disability associated with the veteran's cerebral 
concussion residuals, the Board concludes that a compensable 
evaluation is not warranted.  


ORDER

Service connection for a learning disability is denied.  

An increased evaluation for the veteran's cerebral concussion 
residuals is denied.  


REMAND

In an undated written statement received in December 1996, 
the veteran complained of chronic tongue numbness.  The 
report of the May 2000 VA examination for compensation 
purposes notes that the veteran reported that he had 
experienced chronic distal tongue numbness following his 
inservice tongue laceration and associated suturing.  On 
examination, the veteran exhibited reduced sensation to 
pinprick and touch over the distal portion of the tongue.  
The VA examiner did not identify the affected nerve or 
nerves.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to skin 
disabilities including scars.  The Board observes that the 
evaluation of the veteran's tongue laceration residuals has 
not been reviewed by the RO under the new regulation.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a neurological examination in order 
to determine the nature and severity of 
his tongue laceration residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically identify all nerves affected 
by the veteran's tongue laceration 
residuals and the extent of any 
impairment associated therewith.  The 
claims files, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.   

2.  The RO should then readjudicate the 
evaluation of the veteran's tongue 
laceration residuals including a partial 
loss of the sense of taste with express 
consideration of the provisions of 38 
C.F.R. § 4.118 (2002 as amended).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

